 
 
I 
109th CONGRESS
2d Session
H. R. 4657 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Lipinski (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to prevent the selling of telephone customer proprietary network information. 
 
 
1.Short titleThis Act may be cited as the Secure Telephone Operations Act of 2006. 
2.Sale of telephone customer proprietary network information 
(a)ProhibitionChapter 88 of title 18, United States Code, is amended by adding at the end the following: 
 
1802.Sale of telephone customer proprietary network information 
(a)Whoever knowingly sells telephone customer proprietary network information shall be fined under this title or imprisoned not more than 10 years, or both. 
(b)In this section, the term telephone customer proprietary network information means customer proprietary network information as that term is defined in section 222 of the Communications Act of 1934.. 
(b)Clerical amendment to table of sectionsThe table of sections at the beginning of chapter 88 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
1802. Sale of telephone customer proprietary network information.  
 
